USDC IN/ND case 1:21-cv-00183-WCL-SLC document 1 filed 05/12/21 page 1 of 8


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

 MIDLAND LLC, WESTLAND PARK                      )
 LLC, ROBERT W. TROXEL, and MARY                 )
 JO TROXEL,                                      )
                                                 )
                 Plaintiffs,                     )
                                                 )
           v.                                    )          Case No. 1:21-cv-183
                                                 )
 EMPLOYERS MUTUAL CASUALTY                       )
 COMPANY,                                        )
                                                 )
                 Defendant.                      )

                                          COMPLAINT

       Plaintiffs, MidLand LLC, Westland Park LLC, Robert W. Troxel, and Mary Jo Troxel, by

their undersigned attorneys, for their Complaint against Defendant, Employers Mutual Casualty

Company, state as follows:

                                             FACTS

       1.       MidLand LLC (“MidLand”) is a citizen of Indiana, being an Indiana limited

liability company with its principal place of business in Bluffton, Indiana.

       2.       MidLand is comprised of the following members, who are all domiciled in a state

other than Iowa: Robert J. Troxel, who is domiciled in Fort Wayne, Indiana; and the Mary Jo

Troxel Revocable Trust. Ms. Troxel is the trustee of the trust and is domiciled in Marco Island,

Florida.

       3.       Westland Park LLC (“Westland”), is a citizen of Indiana, being an Indiana limited

liability company with its principal place of business in Bluffton, Indiana.

       4.       Westland is comprised of the following members, who are all domiciled in a state

other than Iowa: Farling’s Finer Foods, Inc., which is an Indiana corporation with its principal

                                                 1
USDC IN/ND case 1:21-cv-00183-WCL-SLC document 1 filed 05/12/21 page 2 of 8


place of business in Bluffton, Indiana; Robert J. Troxel, who is domiciled in Fort Wayne, Indiana;

and RTT Investments LLC. The sole member of RTT Investments LLC is Robert J. Troxel, who

is domiciled in Fort Wayne, Indiana.

        5.      Mary Jo Troxel is the trustee of the Mary Jo Troxel Revocable Trust and is

domiciled in Marco Island, Florida.

        6.      Robert W. Troxel is the trustee of the Robert W. Troxel Revocable Trust and is

domiciled in Marco Island, Florida.

        7.      Employers Mutual Casualty Company (“EMC”), is an Iowa citizen, being an Iowa

corporation engaged in the business of underwriting and issuing commercial property insurance

policies with its principal place of business in Des Moines, Iowa.

        8.      This Court has subject matter jurisdiction over this matter pursuant to Title 28,

U.S.C. § 1332(c)(1) because there is complete diversity of citizenship of the parties and the amount

in controversy exceeds $75,000.

        9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the events

giving rise to Plaintiffs’ claims occurred in this judicial district. Additionally, EMC does business

and/or transacts business in this judicial district and, therefore, it is subject to personal jurisdiction

in this judicial district and resides here for venue purposes.

                                             COUNT I
                                  (Breach of Contract – Westland)

        10.     Westland re-alleges paragraphs 3, 4, and 7 through 9 of the Facts of the Complaint

as paragraph 10 of Count I of the Complaint.

        11.     Westland is the owner of the commercial building located at 1955 Lancaster Street,

in Bluffton, Indiana (“the Westland building”).




                                                    2
USDC IN/ND case 1:21-cv-00183-WCL-SLC document 1 filed 05/12/21 page 3 of 8


       12.       EMC issued to Westland a business protection insurance policy effective May 1,

2019 through May 1, 2020 (the “Westland policy”, a copy of which is attached to this Complaint

as Exhibit A).

       13.       Under the Westland policy, EMC agreed to pay for direct physical loss of or

damage to the Westland building caused by or resulting from hail.

       14.       On or about May 16, 2019, while the Westland policy was in full force and effect,

the Westland building was damaged by hail (“the hail loss”).

       15.       Westland duly submitted a claim to EMC for benefits due and owing under the

Westland policy.

       16.       Westland has substantially performed all post-loss conditions required by the

Westland policy be to performed by it, requested of it, and/or not waived by EMC including, but

not limited to, giving prompt notice of the hail loss, cooperating with EMC in the investigation of

the hail loss and ensuing claim, exhibiting the Westland building for inspection on multiple

occasions, and timely filing suit against EMC.

       17.       Although requested to do so, EMC has failed and refused to pay Westland for the

covered hail damage to the Westland building, which failure and refusal constitutes a breach of

the Westland policy.

       18.       EMC’s breach of the Westland policy was and is the direct and proximate cause of

damage to Westland in an amount in excess of $75,000.

       WHERERFORE, Plaintiff, Westland Park LLC, prays for judgment in its favor and against

Defendant, Employers Mutual Casualty Company, in an amount in excess of $75,000, plus

prejudgment interest and costs.




                                                 3
USDC IN/ND case 1:21-cv-00183-WCL-SLC document 1 filed 05/12/21 page 4 of 8


                                            COUNT II
                                 (Breach of Contract – MidLand)

       19.       MidLand re-alleges paragraphs 1, 2, and 7 through 9 of the Facts of the Complaint

as paragraph 19 of Count II of the Complaint.

       20.       MidLand is the owner of the commercial buildings located at 1805 Lancaster Street,

221 West Market Street, and 990 North Main Street in Bluffton, Indiana (collectively “the

MidLand buildings”).

       21.       EMC issued to MidLand a business protection insurance policy effective April 1,

2019 through April 1, 2020 (the “MidLand policy”, a copy of which is attached to this Complaint

as Exhibit B).

       22.       Under the MidLand policy, EMC agreed to pay for direct physical loss of or damage

to the 990 North Main Street building caused by or resulting from hail

       23.       MidLand also was an additional insured under the Westland policy.

       24.       Under the Westland policy, EMC agreed to pay for direct physical loss of or

damage to the 1805 Lancaster Street and 221 West Market Street buildings caused by or resulting

from hail

       25.       On or about May 16, 2019, while the MidLand policy and Westland policy were in

full force and effect, the MidLand buildings were damaged by hail (“the hail loss”).

       26.       MidLand duly submitted a claim to EMC for benefits due and owing under the

MidLand policy and the Westland policy.

       27.       MidLand has substantially performed all post-loss conditions required by the

MidLand policy and the Westland policy be to performed by it, requested of it, and/or not waived

by EMC including, but not limited to, giving prompt notice of the hail loss, cooperating with EMC




                                                 4
USDC IN/ND case 1:21-cv-00183-WCL-SLC document 1 filed 05/12/21 page 5 of 8


in the investigation of the MidLand hail loss and ensuing claim, exhibiting the MidLand buildings

for inspection, and timely filing suit against EMC.

       28.      EMC acknowledged the hail loss to the 221 West Market Street building was a

covered loss under the Westland policy and issued payment for some of the damage.

       29.      Although requested to do so, EMC has failed and refused to pay MidLand for all

of the covered hail damage to the 221 West Market Street building, which failure and refusal

constitutes a breach of the Westland policy.

       30.      Although requested to do so, EMC has failed and refused to pay MidLand for the

covered hail damage to the 1805 Lancaster Street and the 990 North Main Street buildings, which

failure and refusal constitutes a breach of the Westland policy and the MidLand policy,

respectively.

       31.      EMC’s breaches of the MidLand policy and the Westland policy were and are the

direct and proximate cause of damage to MidLand in an amount in excess of $75,000.

       WHERERFORE Plaintiff, MidLand LLC, prays for judgment in its favor and against

Defendant, Employers Mutual Casualty Company, in an amount in excess of $75,000, plus

prejudgment interest and costs.

                                         COUNT III
                           (Breach of Contract – Robert W. Troxel)

       32.      Robert W. Troxel re-alleges paragraphs 6 through 9 of the Facts of the Complaint

as paragraph 32 of Count III of the Complaint.

       33.      The Robert W. Troxel Revocable Trust is the owner of the commercial building

located at 600 North Main Street, in Bluffton, Indiana (“the 600 Main building”).

       34.      Robert W. Troxel is an additional insured under the Westland policy.




                                                 5
USDC IN/ND case 1:21-cv-00183-WCL-SLC document 1 filed 05/12/21 page 6 of 8


       35.    Under the Westland policy, EMC agreed to pay for direct physical loss of or

damage to the 600 Main building caused by or resulting from hail.

       36.    On or about May 16, 2019, while the Westland policy was in full force and effect,

the 600 Main building was damaged by hail (“the hail loss”).

       37.    Robert W. Troxel duly submitted a claim to EMC for benefits due and owing under

the Westland policy.

       38.    Robert W. Troxel has substantially performed all post-loss conditions required by

the Westland policy be to performed by him, requested of him, and/or not waived by EMC

including, but not limited to, giving prompt notice of the hail loss, cooperating with EMC in the

investigation of the hail loss and ensuing claim, exhibiting the 600 Main building for inspection

on multiple occasions, and timely filing suit against EMC.

       39.    EMC acknowledged the hail loss to the 600 Main building was a covered loss under

the Westland policy and issued payment for some of the damage.

       40.    Although requested to do so, EMC has failed and refused to pay Robert W. Troxel

for all the covered hail damage to the 600 Main building, which failure and refusal constitutes a

breach of the Westland policy.

       41.    EMC’s breach of the Westland policy was and is the direct and proximate cause of

damage to Robert W. Troxel in an amount in excess of $75,000.

       WHERERFORE, Plaintiff, Robert W. Troxel, prays for judgment in his favor and against

Defendant, Employers Mutual Casualty Company, in an amount in excess of $75,000, plus

prejudgment interest and costs.




                                               6
USDC IN/ND case 1:21-cv-00183-WCL-SLC document 1 filed 05/12/21 page 7 of 8


                                         COUNT IV
                            (Breach of Contract – Mary Jo Troxel)

       42.     Mary Jo Troxel re-alleges paragraphs 5, and 7 through 9 of the Facts of the

Complaint as paragraph 42 of Count IV of the Complaint.

       43.     The Mary Jo Troxel Revocable Trust is the owner of the commercial building

located at 115 Harvest Road, in Bluffton, Indiana (“the 115 Harvest building).

       44.     Mary Jo Troxel is an additional insured under the Westland policy.

       45.     Under the Westland policy, EMC agreed to pay for direct physical loss of or

damage to the 115 Harvest building caused by or resulting from hail.

       46.     On or about May 16, 2019, while the Westland policy was in full force and effect,

the 115 Harvest building was damaged by hail (“the hail loss”).

       47.     Mary Jo Troxel duly submitted a claim to EMC for benefits due and owing under

the Westland policy.

       48.     Mary Jo Troxel has substantially performed all post-loss conditions required by the

Westland policy be to performed by her, requested of her, and/or not waived by EMC including,

but not limited to, giving prompt notice of the hail loss, cooperating with EMC in the investigation

of the hail loss and ensuing claim, exhibiting the 115 Harvest building for inspection on multiple

occasions, and timely filing suit against EMC.

       49.     EMC acknowledged the hail loss to the 115 Harvest building was a covered loss

under the Westland policy and issued payment for some of the damage.

       50.     Although requested to do so, EMC has failed and refused to pay Mary Jo Troxel

for all the covered hail damage to the 115 Harvest building, which failure and refusal constitutes

a breach of the Westland policy.




                                                 7
USDC IN/ND case 1:21-cv-00183-WCL-SLC document 1 filed 05/12/21 page 8 of 8


       51.    EMC’s breach of the Westland policy was and is the direct and proximate cause of

damage to Mary Jo Troxel in an amount in excess of $75,000.

       WHERERFORE, Plaintiff, Mary Jo Troxel, prays for judgment in her favor and against

Defendant, Employers Mutual Casualty Company, in an amount in excess of $75,000, plus

prejudgment interest and costs.

       Plaintiffs demand a trial by jury.



                                                  /s/ Edward Eshoo, Jr.
                                                  Edward Eshoo, Jr
                                                  Christina M. Phillips
                                                  MERLIN LAW GROUP
                                                  181 West Madison, Suite 3475
                                                  Chicago, Illinois 60602
                                                  Telephone: (312) 260-0806
                                                  Facsimile: (312) 260-0808
                                                  eeshoo@merlinlawgroup.com
                                                  cphillips@merlinlawgroup.com
                                                  Attorneys for Plaintiffs




                                              8
